FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 30, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT




    In re:

    OSCAR A. STILLEY,                                    No. 09-5090
                                                (D.C. No. 4:08-AP-00001-CVE)
                Attorney-Appellant.                      (N.D. Okla.)



                            ORDER AND JUDGMENT *


Before McKAY, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL,
Circuit Judge.



         Attorney-Appellant Oscar A. Stilley appeals an order of the United States

District Court for the Northern District of Oklahoma (Northern District)

suspending him from practice before that court under Local Civil Rule 83.6

(Rule 83.6) of the Northern District. The district court automatically suspended

him from practice after being notified that he had been suspended from practicing

in the Arkansas state courts pending conclusion of disbarment proceedings there.


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Stilley first argues that automatic reciprocal suspension prior to a hearing

under Rule 83.6 is unconstitutional. He also argues that his continued suspension

after a hearing was improper because the suspension was based on his suspension

from practice by the Arkansas Supreme Court Committee on Professional

Conduct, and the prior suspension was unconstitutional because he did not receive

due process prior to that suspension.

      Mr. Stilley’s arguments notwithstanding, there is a separate basis

supporting his suspension. Mr. Stilley was subsequently convicted on charges of

Conspiracy to Defraud the United States and Tax Evasion and Aiding and

Abetting, and has been sentenced to 180 months in prison. Under the Northern

District’s rules, his conviction is a separate ground for the suspension of which he

now complains. Further, Mr. Stilley was disbarred from this court after he failed

to file a timely response to our order to show cause why his conviction should not

result in disbarment. This, too, would serve as a separate ground for suspension.

Because of these alternate mandatory bases for suspension and disbarment, we

conclude that Mr. Stilley’s appellate claims are moot.

      “Mootness is a threshold issue because the existence of a live case or

controversy is a constitutional prerequisite to federal court jurisdiction.”

McClendon v. City of Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996).

“An actual controversy must be extant at all stages of review, not merely at the

time the complaint is filed. A case is moot if a court can no longer grant effective

                                          -2-
relief as a practical matter.” The Wilderness Soc’y v. Kane Cnty., Utah, 581 F.3d

1198, 1214 (10th Cir. 2009) (quotation, citation, and brackets omitted).

“An abstract, conjectural, or hypothetical injury is not enough to support

jurisdiction.” Disability Law Ctr. v. Millcreek Health Ctr., 428 F.3d 992, 996

(10th Cir. 2005). Here, even if this court were to rule in Mr. Stilley’s favor,

reversal of the Northern District’s suspension would not, as a practical matter,

afford him the relief requested. This is so because, under Rule 83.6, both his

intervening criminal conviction and this court’s disbarment mandate suspension

of his right to practice in the Northern District.

      Mr. Stilley’s appeal, and the accompanying motion to enlarge the record,

are DISMISSED as moot.


                                                     Entered for the Court



                                                     Wade Brorby
                                                     Senior Circuit Judge




                                           -3-